Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority for provisional application 63/107,972 filed on 10/30/2020.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0139] and [0146]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Souche116 (US20160124116) in view of Souche841 (US20180003841).
In regards to Claim 1, Souche116 teaches “A method for locating a well bore for fluid recovery, the method comprising the steps of: acquiring a full activity volume (FAV) for a reservoir of interest (seismic data generated for reservoir – [0049]; seismic data represented by a seismic cube – [0115]), wherein the FAV comprises a plurality of voxels (seismic cube with voxels – [0115]); calculating a characteristic semblance value for all the voxels and a user-selected semblance statistical value of the characteristic semblance value over all the voxels (interpolating the implicit function to voxels of the seismic cube – [0115]; receive user input and determine value of implicit function 506 – [0116], Figure 10); identifying near well activity (NWA) voxels corresponding to the TSV voxels identified in the determining step; and wherein the NWA voxels correspond to a putative well bore location, thereby locating the well for fluid recovery (identify corresponding locations with same value of the implicit function for relation to structural elements which represent well traces of interest – [0116], Figure 10).”
Souche116 is silent with regards to the language of “determining a threshold semblance value (TSV) by identifying all voxels having a semblance value that is greater than or equal to the user-selected semblance statistical value above the characteristic semblance value.”
Souche841 teaches “determining a threshold semblance value (TSV) by identifying all voxels having a semblance value that is greater than or equal to the user-selected semblance statistical value above the characteristic semblance value (determination whether difference value exceeds predetermined threshold, where the statistical parameter of the difference values for the cells of the seismic volume are used for the comparison – [0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 to incorporate the teaching of Souche841 to include a predetermined threshold with the seismic volume for comparison. Doing so would improve the determination and accuracy of seismic properties of a volume.

In regards to Claim 6, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, wherein the acquiring the FAV step comprises using one or more of: a 3D seismic survey; a geophone surface array; a geophone buried array; or any combination thereof, for a reservoir of interest (seismic survey operation with seismic truck to measure properties of the subterranean formation – [0049], Figure 2).”

In regards to Claim 9, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, wherein the fluid recovery is for recovery of hydrocarbon or water (for recoverable hydrocarbons – [0002]).”

In regards to Claim 10, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, wherein each voxel has a volume of between 5 m3 and 12 m3 (voxel is related to point in seismic cube – [0115]).”
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). As Souche116 details seismic data taken from a survey, the volume of the reservoir and voxel would have been obvious to one of ordinary skill in the art to arrive at the claimed limits.

In regards to Claim 11, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, wherein the reservoir of interest has a volume of between 1 km3 and 1000 km3 (volume of interest refers to any volume in a geographical region of the Earth – [0022]).”
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). As Souche116 details seismic data taken from a survey, the volume of the reservoir and voxel would have been obvious to one of ordinary skill in the art to arrive at the claimed limits.

In regards to Claim 13, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, further comprising the step of drilling a well bore in the reservoir of interest at a location corresponding to the putative well bore location having the highest maximum number of NWA voxels (generating objects/well tops for the wells – [0105]; determination of locations corresponding to the implicit function and display the corresponding structural elements/objects that are generated and displayed – [0116]).”

In regards to Claim 16, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, wherein the step of acquiring the FAV comprises: imaging the reservoir of interest for a period of time, the period of time ranging up to 24 hours and at a sampling rate of between 100 Hz and 2 kHz (seismic data taken over period of time – [0068]).”
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). As Souche116 details the data being taken over a period of time, it would be obvious to one of ordinary skill in the art to arrive at the claimed range and sample rate.

In regards to Claim 17, Souche116 in view of Souche841 discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 1, wherein the FAV is obtained for a time range that is between 0.5s and 100 days (seismic data taken over period of time – [0068]).”
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). As Souche116 details the data being taken over a period of time, it would be obvious to one of ordinary skill in the art to arrive at the claimed range.

Claims 2-5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Souche116 (US20160124116) in view of Souche841 (US20180003841) as applied to claim 1 above, and further in view of Vermilye (US20130201787).
In regards to Claim 2, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of “The method of claim 1, further comprising the step of determining a maximum number of NWA voxels in direct and/or indirect contact with the putative well bore location.”
Vermilye teaches “The method of claim 1, further comprising the step of determining a maximum number of NWA voxels in direct and/or indirect contact with the putative well bore location (Subset comprises collection of independent volumes that have the same location and same number of voxels – [0085]; top percentage of the number of voxels for semblances are selected – [0086]; number of voxels in each spatial volume varies – [0106]; maximum algorithm with number of voxels – [0107]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Vermilye to include a determination steps involving the number of voxels in a set and the top percentage of voxels. Doing so would improve the quality and accuracy of the properties of a seismic formation.

In regards to Claim 3, Souche116 in view of Souche841 and Vermilye discloses the claimed invention as detailed above and Vermilye further teaches “The method of claim 2, wherein the maximum number of NWA voxels further comprises voxels directly adjacent to the voxels in direct contact with the putative well location or that is connected indirectly to the putative well location via an one or more intervening voxel (voxel values for the spatial volumes with filtering, with subsets selected that are near the well – [0085]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Vermilye to include a determination steps involving the number of voxels in a set and the top percentage of voxels. Doing so would improve the quality and accuracy of the properties of a seismic formation.

In regards to Claim 4, Souche116 in view of Souche841 and Vermilye discloses the claimed invention as detailed above and Souche116 further teaches “The method of claim 2, further comprising the steps of: determining the maximum for a plurality of putative well bore locations and identifying an optimal well bore location corresponding to the putative well bore location (identify corresponding locations with same value of the implicit function for relation to structural elements which represent well traces of interest – [0116], Figure 10).”
Vermilye further teaches “determining the maximum number of NWA voxels for a putative well bore location (Subset comprises collection of independent volumes that have the same location and same number of voxels – [0085]; top percentage of the number of voxels for semblances are selected – [0086]); and identifying an optimal well bore location corresponding to the putative well bore location having a highest maximum number of NWA voxels (voxel values for the spatial volumes with filtering, with subsets selected that are near the well – [0085]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Vermilye to include a determination steps involving the number of voxels in a set and the top percentage of voxels. Doing so would improve the quality and accuracy of the properties of a seismic formation.

In regards to Claim 5, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of  “The method of claim 1, wherein the fluid is a liquid and the liquid recovery of the well bore positioned at the putative well bore location is proportional to a total number of NWA voxels (top percentage of the number of voxels for semblances are selected – [0086]).”
Vermilye teaches “The method of claim 1, wherein the fluid is a liquid and the liquid recovery of the well bore positioned at the putative well bore location is proportional to a total number of NWA voxels (top percentage of the number of voxels for semblances are selected – [0086]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Vermilye to include a determination steps involving the number of voxels in a set and the top percentage of voxels. Doing so would improve the quality and accuracy of the properties of a seismic formation.

In regards to Claim 12, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of “The method of claim 1, further comprising the step of populating a 3D volume representation of the reservoir of interest with the NWA voxels and not populating the 3D volume with voxels having a semblance value less than the semblance value of the NWA voxels, thereby visualizing the NWA voxels.”
Vermilye teaches “The method of claim 1, further comprising the step of populating a 3D volume representation of the reservoir of interest with the NWA voxels and not populating the 3D volume with voxels having a semblance value less than the semblance value of the NWA voxels, thereby visualizing the NWA voxels (voxels that meet selected amplitude or other criteria are filled and those who do not are not filled – [0086]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Vermilye to include a determination steps involving the number of voxels in a set and the top percentage of voxels. Doing so would improve the quality and accuracy of the properties of a seismic formation.

In regards to Claim 15, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of “The method of claim 1, wherein the semblance value is determined for multiple time periods.”
Vermilye teaches “The method of claim 1, wherein the semblance value is determined for multiple time periods (data subsets with time periods, periods subdivided into time windows and processed – [0091-[0092]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Vermilye to include a multiple time periods. Doing so would improve the quality and accuracy of the properties of a seismic formation.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Souche116 (US20160124116) in view of Souche841 (US20180003841) as applied to claim 1 above, and further in view of De Prisco (US20140019054).
In regards to Claim 7, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of “The method of claim 1, wherein the user-selected semblance statistical value is one standard deviation or greater.”
De Prisco teaches “The method of claim 1, wherein the user-selected semblance statistical value is one standard deviation or greater (measure with the standard deviation of the measured value with the volume/sub volume – [0025]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of De Prisco to include the evaluation with a standard deviation. Doing so would improve the accuracy of the measurements of the seismic properties.

In regards to Claim 8, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of “The method of claim 1, wherein the determining the TSV step is by identifying all voxels having the semblance value that are greater than two standard deviations of the characteristic semblance value, wherein the characteristic semblance value is a mean semblance value.”
De Prisco teaches “The method of claim 1, wherein the determining the TSV step is by identifying all voxels having the semblance value that are greater than two standard deviations of the characteristic semblance value, wherein the characteristic semblance value is a mean semblance value (standard deviations for the sub volume are used for the comparison for samples, with the mean, standard deviation, skew, and kurtosis are for each sub volumes – [0028]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of De Prisco to include the evaluation with a standard deviation. Doing so would improve the accuracy of the measurements of the seismic properties.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Souche116 (US20160124116) in view of Souche841 (US20180003841) as applied to claim 1 above, and further in view of Diller (US20140019057).
In regards to Claim 14, Souche116 in view of Souche841 discloses the claimed invention as detailed above and is silent with regard to the language of “The method of claim 1, wherein the semblance value is a time-varying semblance value.”
Diller teaches “The method of claim 1, wherein the semblance value is a time-varying semblance value (data from sensors are recorded as time series data, with the attributes of the data having values that vary over time – [0030]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Souche116 in view of Souche841 to incorporate the teaching of Diller to include time varying of data. Doing so would improve the confidence in the measurement of seismic properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./             Examiner, Art Unit 2863              

/TARUN SINHA/             Primary Examiner, Art Unit 2863